DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 8-9, and 11-13 (now renumbered Claims 1-9) are allowed.

The following is an examiner’s statement of reasons for allowance:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claim 1.  Specifically, none of the references relied upon by the examiner teach or fairly suggest “a tablet that supplies energy to a stylus including a resonant circuit including a coil and a capacitor by using an alternating magnetic field” wherein the tablet comprises a combination of the claimed “first sensor coil group” and “first switch” and the claimed “second sensor coil group” with “second switch,” along with the claimed “receiver” which “receives a pen signal that is transmitted by the stylus and provided to the first sensor coil group through the first switch and provided to the second sensor coil group through the second switch,” “transmitter” which “generates the alternating magnetic field by supplying a signal to at least one of the first sensor coil group through the first switch a band-pass filter which, in operation, receives a rectangular-wave transmission signal from the control circuit and suppresses a transient phenomenon that occurs at the rising and falling of the rectangular-wave signal,” “a high pass filter which, in operation, passes high-frequency components of the transmission signal filtered by the band-pass filter,” “a first amplifying circuit connected to the first switch through a first capacitor connected between an output terminal of the first amplifying circuit and an input terminal of the first switch,” “a second amplifying circuit connected to the second switch through a second capacitor connected between an output terminal of the second amplifying circuit and an input terminal of the second switch,” wherein “the transmitter, in operation, alternately supplies each of the first sensor coil group and the second sensor coil group with a voltage-amplified signal obtained by amplifying a voltage of the transmission signal supplied from the high-pass filter in such a manner that a maximum amplitude of the voltage falls within a rated voltage of the first switch and the second switch, and wherein the control circuit, in operation, performs a first control operation that controls one of the first switch and the second switch to cause one of the plurality of first sensor coils and the plurality of second sensor coils to be connected to the receiver and a second control operation that controls one of the first switch and the second switch to cause at least one predetermined sensor coil of the plurality of first sensor coils and the plurality of second sensor coils to be connected to the transmitter.”
The claimed invention is best characterized by Figure 3 of the originally filed disclosure.
to at least one of the first sensor coil group (see (114) or (115)) through the first switch (see (104)) and the second sensor coil group (see (114) of (115)) through the second switch (108); and a control circuit (see (101)) connected to each of the first switch (104), the second switch (108), the receiver (see (109, 110)), and the transmitter (see (102, 103)), and which, in operation, supplies a transmission signal to the transmitter (see (102, 103)) and receives input of the pen signal (i.e., the 
Tobari (US 2006 / 0164402) discloses (see Fig. 1) a tablet (100) that supplies energy to a stylus (32) including a resonant circuit (32A), wherein the tablet (100) comprises a plurality of sensor coils (see (36)), and wherein the tablet (100) includes a display device (10) in which a plurality of scan lines (Sc) is disposed, each of the scan lines (Sc) extending along the first direction (i.e., a horizontal direction) in a display surface (see (12)) such that the plurality of sensor coils (see (36)) are disposed overlapping in the display surface (see Page 2, Para. [0020], [0022], and [0028]).
Fukushima et al. (US 2006 / 0267580) discloses (see Fig. 4) a tablet (20) and a stylus (10) including a resonant circuit, wherein the tablet (20) comprises a first switch (32, 34) connected to a first sensor coil group (28) and a second switch (33, 35) connected to a second sensor coil group (29), and a transmitter that includes an amplifying circuit (45, 46) that includes a first amplifying circuit (45) corresponding to the plurality of first sensor coils (28) and a second amplifying circuit (46) corresponding to the plurality of second sensor coils (29; see Page 3 through Page 4, Para. [0061]-[0062], [0067], and [0069]-[0072]).  
However, none of the references relied upon by the examiner, alone or in reasonable combination, teach or fairly suggest the claimed “tablet” including the claimed “first sensor coil group” and “first switch” and the claimed “second sensor coil group” with “second switch,” along with the claimed “receiver,” “transmitter,” and “control circuit,” wherein the “transmitter” includes “a band-pass filter which, in operation, receives a rectangular-wave transmission signal from the control circuit and suppresses a transient phenomenon that occurs at the rising and falling of the rectangular-wave signal,” “a high pass filter which, in operation, passes high-frequency components of the transmission signal filtered by the band-pass filter,” “a first amplifying circuit connected to the first switch through a first capacitor connected between an output terminal of the first amplifying circuit and an input terminal of the first switch,” “a second amplifying circuit connected to the second switch through a second capacitor connected between an output terminal of the second amplifying circuit and an input terminal of the second switch,” wherein “the transmitter, in operation, alternately supplies each of the first sensor coil group and the second sensor coil group with a voltage-amplified signal obtained by amplifying a voltage of the transmission signal supplied from the high-pass filter in such a manner that a maximum amplitude of the voltage falls within a rated voltage of the first switch and the second switch, and wherein the control circuit, in operation, performs a first control operation that controls one of the first switch and the second switch to cause one of the plurality of first sensor coils and the plurality of second sensor coils to be connected to the receiver and a second control operation that controls one of the first switch and the second switch to cause at least one predetermined sensor coil of the plurality of first sensor coils and the plurality of second sensor coils to be connected to the transmitter.”  This combination of features appears to be suggested solely by the applicant’s disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622